United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Morrilton, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Hilary Rippenkroeger, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1498
Issued: January 9, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 3, 2019 appellant, through counsel, filed a timely appeal from a February 1, 2019
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180
days has elapsed from OWCP’s last merit decision, dated December 13, 2017, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction to review the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 17, 2017 appellant, then a 52-year-old regular rural carrier, filed a traumatic
injury claim (Form CA-1) alleging that, on the same date, she sustained injury when her postal
vehicle ran into a light pole on the side of the road when she was delivering mail while in the
performance of duty. OWCP accepted her claim for left shoulder and left elbow contusions.
Appellant stopped work on April 29, 2017 and later filed a claim for wage-loss
compensation benefits (Form CA-7) for the period April 29 through September 1, 2017.
In support of her claim for wage-loss compensation benefits, appellant submitted several
medical reports including a March 20, 2017 report from Dr. Peter J. Post, a Board-certified family
practitioner, who noted that she reported running off the road at work on March 17, 2017 and
hitting a light pole. Dr. Post detailed physical examination findings and diagnosed contusions of
the left shoulder and left elbow, and of an “unspecified knee.” He opined that appellant could
return to work on March 25, 2017. In an April 13, 2017 report, Dr. Post diagnosed left knee pain
and noted that he was referring appellant for an orthopedic evaluation.
Appellant submitted other reports from this period, including April 25 and May 16, 2017
reports from Dr. Grant W. Bennett, a Board-certified orthopedic surgeon. Dr. Bennett detailed
appellant’s reporting of the March 17, 2017 accident and diagnosed left knee contusion,
fibromyalgia, lumbago, bilateral lower extremity radiculopathy, and possible lumbar facet
arthropathy. Appellant also submitted a number of diagnostic testing reports and follow-up
treatment reports from Dr. Bennett which primarily concerned her back and lower extremities.
By decision dated December 13, 2017, OWCP denied appellant’s claim finding that she
had not submitted sufficient medical evidence to establish entitlement to wage-loss compensation
benefits for the period April 29 through September 1, 2017.
On May 16, 2018 appellant, through counsel, requested reconsideration of the
December 13, 2017 decision. In support of this request, appellant submitted reports from her
emergency room visit on March 17, 2017.
By decision dated August 1, 2018, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
On December 12, 2018 appellant, through counsel, again requested reconsideration.
Appellant submitted an October 24, 2017 report from Dr. Bennett who noted that she presented
for a follow-up examination relating to her complaints of left knee and lower back pain.3
3
Dr. Bennett listed a date of injury/onset for the knee as March 17, 2017 and a date of injury/onset for the lower
back as an unspecified date in April 2017.

2

Dr. Bennett indicated that, upon physical examination, appellant’s affect was abnormal with
subjective testing changes and that she had full range of motion of her left knee. He diagnosed
chronic lumbago with radiculopathy, fibromyalgia, and left knee pain.
In a March 21, 2018 report, Dr. Bennett indicated that appellant returned for a follow-up
examination of her left knee. He provided the same diagnoses listed in his October 24, 2017 report
and added the diagnosis psychological abnormalities. Dr. Bennett advised that appellant’s pain
would not prevent her from working, including engaging in mail delivery.
Appellant also resubmitted March 20 and April 13, 2017 reports from Dr. Post.
By decision dated February 1, 2019, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. OWCP may review an award for or against
payment of compensation at any time based on its own motion or on application.4
A claimant seeking reconsideration of a final decision must present arguments or provide
evidence which: (1) shows that OWCP erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by OWCP; or (3) constitutes
relevant and pertinent new evidence not previously considered by OWCP.5 If OWCP determines
that at least one of these requirements is met, it reopens and reviews the case on its merits.6 If the
request is timely, but fails to meet at least one of the requirements for reconsideration, OWCP will
deny the request for reconsideration without reopening the case for review on the merits.7
To be timely, a request for reconsideration must be received by OWCP within one year of
the date of OWCP’s decision for which review is sought.8 Timeliness is determined by the
document “received date” as recorded in the iIntegrated Federal Employees’ Compensation
System (iFECS).9 If the last day of the one-year time period is a Saturday, Sunday, or a legal

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(3); see also M.S., Docket No. 18-1041 (issued October 25, 2018); C.N., Docket No.
08-1569 (issued December 9, 2008).
6

Id. at § 10.608(a); see also C.K., Docket No. 18-1019 (issued October 24, 2018).

7

Id. at § 10.608(b); L.S., Docket No. 18-0858 (issued November 19, 2019); E.R., Docket No. 09-1655 (issued
March 18, 2010).
8

20 C.F.R. § 10.607(a).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016).

3

holiday, OWCP will still consider a request to be timely filed if it is received on the next business
day.10
The Board has held that the submission of evidence or argument which repeats or duplicates
evidence or argument already in the case record11 and the submission of evidence or argument which
does not address the particular issue involved does not constitute a basis for reopening a case.12
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant filed a timely request for reconsideration on December 12, 2018,13 but she did
not establish that OWCP erroneously applied or interpreted a specific point of law, or advance a
relevant legal argument not previously considered by OWCP. Accordingly, the Board finds that
appellant is not entitled to a review of the merits based on either the first or second requirement
under 20 C.F.R. § 10.606(b)(3).14
In support of her request for reconsideration, appellant submitted October 24, 2017 and
March 21, 2018 reports from Dr. Bennett who noted appellant’s complaints of left knee and back
pain. The reports do not contain an opinion that she had disability causally related to an
employment-related injury. While this medical evidence submitted by appellant was new, it was
not relevant because it did not directly address the underlying issue of the present case, i.e., whether
she had disability for the period April 29 through September 1, 2017 causally related to her
March 17, 2017 employment injury. The Board has held that the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.15
Appellant also submitted March 20 and April 13, 2017 reports from Dr. Post which had
previously been submitted and considered by OWCP. However, the submission of this evidence
does not require reopening of appellant’s case for review on the merits as the Board has held that
the submission of evidence or argument which repeats or duplicates evidence or argument already
in the case record does not constitute a basis for reopening a case.16

10

Id. See also M.A., Docket No. 13-1783 (issued January 2, 2014).

11

N.L., Docket No. 18-1575 (issued April 3, 2019); Eugene F. Butler, 36 ECAB 393, 398 (1984).

12

M.K., Docket No. 18-1623 (issued April 10, 2019); Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

13

See supra note 8; J.F., Docket No. 16-1233 (issued November 23, 2016).

14

See supra note 5.

15

See supra note 12.

16

See supra note 11.

4

Therefore, appellant also failed to satisfy the third requirement under 20 C.F.R.
§ 10.606(b)(3).17
On appeal counsel argues that the evidence appellant submitted upon reconsideration
required reopening of her claim for review on the merits. However, the Board has explained that
the submitted evidence was insufficient to require such reopening of her claim given its failure to
meet the requirements of 20 C.F.R. § 10.606(b)(3).
The Board accordingly finds that appellant has not met any of the requirements of
20 C.F.R. § 10.606(b)(3). OWCP properly denied merit review.18
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 9, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

See supra note 5.

18

See supra notes 5 through 7.

5

